Tkezevaot, J.,
was of a contrary opinion. Before the late act of assembly, which allows copies to be admitted in evidence, the grant itself was necessary to be produced; and if it had been produced without the plat to which it refers, for a description of the land, the court would consider it as a mutilated grant, and require the person claiming under it to shew how it had been mutilated. But, however, that might be, the act allows “ any copy of a plat and grant” to be given in evidence; in the case to which the provision applies. These copies are coupled together by a conjunctive conjunction in the .act, and seem both to be required in every case where either can be admitted,-as necessarily conjunct and co-incident. When the legislature admits, or requires any thing to be done, which could not be done, or was not before *134re(lll*red by the rules of the common law, it must be done in the very way pointed out by the legislature, and cannot be done in any other way. ’To admit a copy of a grant without a copy of the l^at re^erre(^ to 'n die grant, would be extending the privilege farther than the act warrants.